PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 14-1610
                   _____________

             JEFFREY J. HEFFERNAN,
                                Appellant

                          v.

             CITY OF PATERSON;
            MAYOR JOSE TERRES;
        POLICE CHIEF JAMES WITTIG;
     POLICE DIRECTOR MICHAEL WALKER
                _____________

    On Appeal from the United States District Court
             for the District of New Jersey
           (D.C. Civil No. 2-06-cv-03882)
      District Judge: Honorable Kevin McNulty
                    _____________

     Submitted Under Third Circuit L.A.R. 34.1(a)
                December 11, 2014
                  _____________

Before: VANASKIE, GREENBERG, and COWEN, Circuit
                     Judges
                  (Filed: January 22, 2015)

Alexandra M. Antoniou, Esq.
Mark B. Frost, Esq.
Ryan M. Lockman, Esq.
Emily K. Murbarger, Esq.
Mark B. Frost & Associates
7 North Christopher Columbus Boulevard
Pier 5 at Penn’s Landing, 2nd Floor
Philadelphia, PA 19106
       Counsel for Appellant

Victor A. Afanador, Esq.
Lite, De Palma, Greenberg
Two Gateway Center
12th Floor
Newark, NJ 07102
    Counsel for Appellees City of Paterson & Michael Walker

Susana Cruz-Hodge, Esq.
Lite, De Palma, Greenberg
Suite 1201
Two Gateway Center
12th Floor
Newark, NJ 07102
       Counsel for Appellee City of Paterson

Albert C. Lisbona, Esq.
Dwyer, Connell & Lisbona
100 Passaic Avenue
Third Floor
Fairfield, NJ 07004
       Counsel for Appellee Jose Torres




                             2
Gary Potters, Esq.
Potters & Della Peitra
100 Passaic Avenue
Fairfield, NJ 07004
       Counsel for Appellee Jose Torres

Anthony V. D’Elia, Esq.
Mitzy R. Galis-Menendez, Esq.
Roosevelt Jean, Esq.
Chasan, Leyner & Lamparello
300 Harmon Meadow Boulevard
6th Floor
Secaucus, NJ 07094

Thomas P. Scrivo, Esq.
McElroy, Deutsch, Mulvaney & Carpenter
100 Mulberry Street
Three Gateway Center
Newark, NJ 07102
      Counsel for Appellee James Witting
                     _____________

                        OPINION
                      _____________

VANASKIE, Circuit Judge.

       Appellant Jeffrey Heffernan, a police officer in
Paterson, New Jersey, was demoted after being observed
obtaining a local mayoral candidate’s campaign sign at the
request of his mother. He brought this action under 42 U.S.C.
§ 1983 against Appellees, including the City of Paterson,
then-Mayor Jose Torres, Police Chief James Wittig, and




                             3
Police Administrator Michael Walker, for unconstitutional
retaliation under the First Amendment. Heffernan now
appeals from the District Court’s grant of summary judgment
in favor of Appellees. Because Heffernan has failed to come
forward with evidence that he actually exercised his First
Amendment rights, and because claims of retaliation based
only on the perceived exercise of those rights are foreclosed
by Fogarty v. Boles, 121 F.3d 886, 888 (3d Cir. 1997), we
will affirm the District Court’s order.

                             I.

       Heffernan joined the Paterson Police Department in
1985, and received various commendations for his police
work over the next 20 years. In late 2005, he was promoted
to detective and assigned to an administrative detail in the
office of the Chief of Police. The events giving rise to this
case occurred in April 2006, at a time when Lawrence
Spagnola, a former Paterson police chief and close friend of
Heffernan’s, was pursuing a bid to unseat the then-incumbent
mayor, Jose Torres. Heffernan, despite personally hoping
that Spagnola would win the election, was unable to vote for
Spagnola based on his city of residence, did not “work[] on”
the campaign, (App. 2089), and did not consider himself
“politically involved” with the campaign, (App. 486).

       On April 13, 2006, Heffernan’s bedridden mother
asked Heffernan to drive into downtown Paterson to pick up a
large Spagnola campaign sign, to replace a smaller one that
had been stolen from her lawn. That same day, Heffernan
contacted Spagnola’s campaign manager to arrange a time
and place when he could pick up a lawn sign. He then drove
into Paterson, picked up the lawn sign from a distribution
point at which Spagnola supporters and campaign staff were




                             4
present, and brought the sign to his mother’s house, where he
left it for another family member to erect.

       A Paterson police officer assigned to the security staff
of     Mayor     Torres—Spagnola’s         opponent—observed
Heffernan’s brief encounter with the Spagnola campaign
manager. Word spread quickly, and the next day, one of
Heffernan’s supervisors confronted him about his interaction
with Spagnola’s campaign staff. Heffernan protested that he
“wasn’t politically involved[,]” and was “just picking up a
sign for [his] mom.” (App. 486–87.) Nonetheless, Heffernan
was immediately demoted to a “walking post” because of his
“overt[] involvement in a political election.” (App. 217.)

       In August 2006, Heffernan filed this § 1983 action in
the District of New Jersey, seeking compensatory and
punitive damages based on Appellees’ alleged First
Amendment violations. Although the precise nature of the
claims articulated in Heffernan’s complaint was the source of
lengthy debate before the District Court, neither party appeals
from that Court’s most recent conclusion that the complaint
states claims for (1) retaliatory demotion based on
Heffernan’s exercise of the right to freedom of speech, and
(2) retaliatory demotion based on his exercise of the right to
freedom of association.

       The parties filed cross-motions for summary judgment.
Judge Sheridan, who was originally assigned to this matter,
denied both motions without permitting the filing of briefs in
opposition. For reasons that are not entirely clear, Heffernan
proceeded to trial on only his free-association claim, which
resulted in a jury verdict of $105,000 in his favor. After trial,
however, Judge Sheridan retroactively recused himself based




                               5
on what he concluded was a conflict of interest and vacated
the jury’s verdict.

        The case was reassigned to Judge Cavanaugh, who
revisited the parties’ motions for summary judgment but, like
Judge Sheridan, did not allow briefing beyond the original
filings. He then granted summary judgment for Appellees on
the free-expression claim, but entirely failed to address the
free-association claim—i.e., the claim on which the jury had
returned a verdict in Heffernan’s favor. On appeal, a panel of
this Court concluded that the District Court had erred by
granting summary judgment without permitting the parties to
file briefs in opposition, and by failing to consider the
viability of Heffernan’s free-association claim. 492 F. App’x
225 (3d Cir. 2012).

       On remand, the case was reassigned yet again, this
time to Judge McNulty, who permitted a full round of fresh
briefing on the parties’ cross-motions for summary judgment.
In an opinion filed on March 5, 2014, Judge McNulty
concluded that Heffernan had adequately pleaded and
prosecuted his free-association claim. He nonetheless found
that Heffernan had failed to produce evidence that he actually
exercised his First Amendment rights, and in the alternative,
Heffernan was foreclosed from seeking compensation under §
1983 for retaliation based only on the perceived exercise of
those rights. Accordingly, Judge McNulty granted summary
judgment in favor of Appellees on all counts. Heffernan filed
a timely notice of appeal.

                             II.

      The District Court had jurisdiction over this case under
28 U.S.C. §§ 1331 and 1343. We have appellate jurisdiction




                              6
under 28 U.S.C. § 1291. Our review of the District Court’s
order granting summary judgment is plenary. Trinity Indus.,
Inc. v. Chi. Bridge & Iron Co., 735 F.3d 131, 134 (3d Cir.
2013). Summary judgment is appropriate where the movant
establishes “that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). We view the evidence “‘in the
light most favorable to the nonmoving party.’” Trinity Indus.,
Inc., 735 F.3d at 134–35 (quoting Kurns v. A.W. Chesterton
Inc., 620 F.3d 392, 395 (3d Cir. 2010)).

                              III.

       The First Amendment generally prohibits a public
employer from disciplining, demoting, or firing an employee
based on that employee’s exercise of First Amendment rights,
including speaking out on a matter of public concern or
engaging in expressive conduct to the same effect, see
Fogarty, 121 F.3d at 888, or associating with a particular
political party, see Goodman v. Pa. Turnpike, 293 F.3d 655,
663–64 (3d Cir. 2002) (citing Rutan v. Rep. Party of Ill., 497
U.S. 62, 75 (1990)).1 This appeal raises three issues: (1)
whether the District Court erred by considering Appellees’
motion for summary judgment on Heffernan’s free-
association claim; (2) whether the record contains evidence
upon which a jury could find that Heffernan actually

       1
         The primary exceptions, not relevant here, are where
the government’s concern “with the effective and efficient
fulfillment of its responsibilities to the public” outweighs the
employee’s free-speech rights, Fogarty, 121 F.3d at 888, or
where “party affiliation is an appropriate requirement for the
position involved,” Goodman, 293 F.3d at 663.




                               7
exercised his free-speech or free-association rights when he
picked up a political sign as a favor for his mother; and (3)
whether Heffernan nonetheless may obtain relief for the
violation of a constitutional right under § 1983 even where he
did not exercise any First Amendment right, but his employer
mistakenly believed he did.

                              A.

       Heffernan first argues that the District Court should
not have considered Appellees’ motion for summary
judgment on his free-association claim, and should instead
have allowed that claim to proceed to trial without further
scrutiny. In support of this unusual proposition, he notes that
a jury already returned a verdict—albeit one vacated on
procedural grounds—in his favor. Therefore, according to
Heffernan, the free-association claim must have had sufficient
factual support to permit that verdict.

       Heffernan believes we acknowledged as much in our
previous opinion in this case. There, we ordered that on
remand, the District Court, along with deciding whether
Heffernan had adequately “pleaded and prosecuted” his free-
association claim, “should also consider the appropriate
remedy, whether it be dismissal of the Free Association
claim, reopening discovery solely on Free Association, or
proceeding to trial.” 492 F. App’x at 230. The lack of a
reference to summary judgment, in Heffernan’s view, bolsters
his argument that the District Court erred by considering
Appellees’ motion as to the free-association claim.

       This is a misreading of our opinion. On the previous
appeal, it was apparent that the District Court had made two
reversible errors. First, the Court granted summary judgment




                              8
for Appellees on Heffernan’s free-speech claim without
permitting Heffernan to file a brief in opposition; second, the
Court’s opinion made no reference whatsoever to Heffernan’s
still-pending free-association claim. As a result, we ordered
the District Court “to permit the parties to re-file their
summary judgment motions with updated statements of
undisputed material fact and to allow opposition and reply
briefing.” Id. at 229. The portion of the opinion on which
Heffernan relies simply directed the District Court to consider
Appellees’ argument that Heffernan had not adequately
pleaded or prosecuted his free-association claim—which to
that point had been overlooked in the case’s complicated
procedural history. In sum, our disposition of that appeal had
no bearing on Appellees’ right to contest the sufficiency of
Heffernan’s evidence on his free-association claim through a
motion under Rule 56 for summary judgment.

       Moreover, Appellees filed a timely motion under Rule
56 even before the first trial in this case. They did not receive
the benefit of a procedurally sound ruling on that motion until
it was considered by the District Court in the opinion that is
the subject of this appeal. We thus reject Heffernan’s
argument that the District Court improperly considered the
merits of Appellees’ motion for summary judgment on his
free-association claim.

                               B.

       We next address whether the District Court properly
granted summary judgment on Heffernan’s free-speech and
free-association claims insofar as they are predicated on the
allegation that he suffered retaliation for actually engaging in
speech or conduct protected under the First Amendment.




                               9
        First, with respect to his free-speech claim, Heffernan
must establish that: “(1) [he] spoke on a matter of public
concern; (2) [his] interest in that field outweighs the
government’s concern with the effective and efficient
fulfillment of its responsibilities to the public; (3) the speech
caused the retaliation; and (4) the adverse employment
decision would not have occurred but for the speech.”
Fogarty, 121 F.3d at 888 (citing Green v. Phila. Housing
Auth., 105 F.3d 882, 885 (3d Cir. 1997)). Here, the only
element in dispute is the first—i.e., whether a jury could find
that Heffernan actually spoke on a matter of public concern.
We note that Heffernan need not prove he communicated a
message verbally—and indeed, the record is devoid of such
evidence—because expressive conduct also is protected under
the First Amendment. Such conduct exists where “an intent
to convey a particularized message was present, and the
likelihood was great that the message would be understood by
those who viewed it.” Texas v. Johnson, 491 U.S. 397, 404
(1989). “[T]his is a fact-sensitive, context-dependent inquiry,
and . . . the putative speaker bears the burden of proving that
his or her conduct is expressive.” Tenafly Eruv Ass’n, Inc. v.
Borough of Tenafly, 309 F.3d 144, 161 (3d Cir. 2002)
(citations and quotation marks omitted).

       Heffernan’s best argument here is that his actions had
the effect of assisting Spagnola’s campaign, and indeed,
Torres’s supporters construed his conduct as an expression of
direct personal support for the campaign. But, as recognized
by the District Court, this is only half the picture. Heffernan
repeatedly disavowed anything resembling “an intent to
convey a particularized message.”            For instance, at
deposition, he denied “working on” Spagnola’s campaign,
(App. 2089), being “politically involved” with the campaign,




                               10
(App. 486), or even “supporting [Spagnola] for mayor” at all,
(App. 191). Instead, in his own description of the incident to
a friend, “I was picking up a sign for my mother, and that’s
all I was doing.” (App. 483.) In light of this unambiguous
testimony, no room exists for a jury to find that Heffernan
intended to convey a political message when he picked up the
sign at issue. The District Court thus properly granted
summary judgment on Heffernan’s claim of retaliation based
on the actual exercise of his free-speech rights.

        Nor does Heffernan fare better on his free-association
claim, which requires proof “(1) that the employee works for
a public agency in a position that does not require a political
affiliation, (2) that the employee maintained an affiliation
with a political party, and (3) that the employee’s political
affiliation was a substantial or motivating factor in the
adverse employment decision.” Goodman, 293 F.3d at 663–
64 (citations and quotation marks omitted). The first and
third elements are plainly established on the record before us.
With respect to the second element, Heffernan maintains that
his close friendship with Spagnola, his passive desire to see
Spagnola win the election, and the belief of Spagnola’s
campaign manager that Heffernan was a “supporter” of the
campaign, (App. 391), taken together, are sufficient to prove
that he “maintained an association” with the Spagnola
campaign.

       For the same reasons described above, however, we
conclude that Heffernan has failed to raise a genuine dispute
of material fact on this point. Heffernan himself confirmed
that regardless of what others may have perceived, he did not
have any affiliation with the campaign other than the cursory
contact necessary for him to pick up the sign for his mother.
Consequently, the record is insufficient to allow a jury to



                              11
return a verdict in Heffernan’s favor on his claim of
retaliation based on the actual exercise of his right to freedom
of association. We will affirm the District Court’s grant of
summary judgment with respect to Heffernan’s claim of
retaliation based on the actual exercise of his free-association
rights.

                              C.

       In the alternative, Heffernan argues that he is entitled
to proceed to trial on both claims under a “perceived-support”
theory, i.e., where the employer’s retaliation is traceable to a
genuine but incorrect or unfounded belief that the employee
exercised a First Amendment right.           In other words,
Heffernan asks us to eliminate a traditional element of a First
Amendment retaliation claim—namely, the requirement that
the plaintiff in fact exercised a First Amendment right.

        That argument is squarely foreclosed by our own
binding precedent, which holds that a free-speech retaliation
claim is actionable under § 1983 only where the adverse
action at issue was prompted by an employee’s actual, rather
than perceived, exercise of constitutional rights. See Ambrose
v. Twp. of Robinson, 303 F.3d 488, 496 (3d Cir. 2002);
Fogarty, 121 F.3d at 891. All of our sister circuits to consider
this issue in the context of a free-speech claim have reached
the same conclusion. See Wasson v. Sonoma Cnty. Junior
Coll., 203 F.3d 659, 662 (9th Cir. 2000); Jones v. Collins, 132
F.3d 1048, 1054 (5th Cir. 1998); Barkoo v. Melby, 901 F.2d
613, 619 (7th Cir. 1990). Because Heffernan provides no
convincing reason to distinguish these cases, the District
Court correctly denied Heffernan’s alternative basis for relief
with respect to his free-speech claim.




                              12
        Heffernan’s last contention is that Ambrose and
Fogarty, each of which addressed free-speech claims, leave
room for us to conclude that he may seek relief under § 1983
on a perceived free-association claim. By way of example,
he directs us to Dye v. Office of the Racing Comm’n, 702 F.3d
286 (6th Cir. 2012), in which the Sixth Circuit addressed the
employee-plaintiffs’ claim of workplace retaliation based on
their supposed affiliation with the Republican Party. There,
the panel concluded that the employer’s mere assumption of
an affiliation, whether founded or not, was sufficient for the
plaintiffs’ claim to proceed. Id. at 299–300.

       To begin with, we have no reason to believe that the
holding of Dye can be reconciled with Ambrose and
Fogarty—and nor did the Sixth Circuit. See id. at 300 (“[W]e
find the Third Circuit’s conclusion [in Ambrose]
unpersuasive.”). But beyond that, we are not convinced that
Dye provides any reason to depart from our established
holding on this point. Most notably, the Dye panel suggested
it was “adopt[ing] the reasoning” of the First and Tenth
Circuits in Welch v. Ciampa, 542 F.3d 927, 939 (1st Cir.
2008), and Gann v. Cline, 519 F.3d 1090, 1094 (10th Cir.
2008), both of which involved adverse employment actions
taken against employees who did not adopt a position on a
local political issue. Dye, 702 F.3d at 300. Like the District
Court, however, we read Welch and Gann as natural
applications of the settled First Amendment principle that an
employer may not discipline an employee based on the
decision to remain politically neutral or silent. See Galli v.
N.J. Meadowlands Comm’n, 490 F.3d 265, 272–73 (3d Cir.
2007). And indeed, the emphasis on that point in Welch and
Gann is, if anything, consistent with the admonition in
Ambrose and Fogarty that a First Amendment retaliation




                             13
claim under § 1983 must rest upon the actual exercise of a
particular constitutional right—whether it be the right to
speak on a political issue, to associate with a particular party,
or to not speak or associate with respect to political matters at
all.

       Heffernan, however, has not presented evidence that
he was retaliated against for taking a stand of calculated
neutrality. Instead, he argues that Appellees demoted him on
a factually incorrect basis. But it is not “a violation of the
Constitution for a government employer to [discipline] an
employee based upon substantively incorrect information,”
Waters v. Churchill, 511 U.S. 661, 679 (1994), even where
the government employer erroneously believes that the
employee had engaged in protected activity under the First
Amendment. To paraphrase our colleague, Judge Roth, “a
[First Amendment] claim depends on [First Amendment
protected conduct], and there was none in this case.” Pro v.
Donatucci, 81 F.3d 1283, 1292 (3d Cir. 1996) (Roth, J.,
dissenting). Accordingly, we will affirm the District Court’s
grant of summary judgment with respect to Heffernan’s
claims insofar as they are based on a “perceived-support”
theory of recovery.

                              IV.

       For the foregoing reasons, we will affirm the District
Court’s order of March 5, 2014 granting summary judgment
in favor of Appellees.




                               14